DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This is a Final Action in response to remarks filed by Applicant on July 26, 2021 relating to U.S. Patent Application No. 16/105,118 filed on August 20, 2018.  No claims have been amended. Claims 1-5, 8-15 and 19-20, 22-27 are currently pending and have been examined.  


Response to Arguments

Applicant's arguments filed on July 26, 2021 have been fully considered.
With respect to the 35 USC § 112(b) rejections, Applicant asserts that the independent claims are not indefinite insofar as the association operation includes instances in which the user has a universal account number as well as instances when he does not, (Remarks, p. 10). Examiner respectfully disagrees. The independent claims do not address the situation when a user does not have a universal account number. Claim 2 addresses that situation by generating a new universal account number for the user and associating it with the new account request. Claim 3 generates a user profile associated with the new universal account number for the user. The elements of these claims should be incorporated into Claim 1, as well as independent Claims 
With respect to the 35 USC § 101 rejections, Applicant asserts that the claims are not directed towards a judicial exception. (Remarks, p. 11). Examiner respectfully disagrees. The claims recite that account parameters associated with a user through his universal account number are obtained and used to open a new account for the user. These steps recite an abstract idea which amounts to commercial interactions and business relations between a user, his financial institutions and any service being used to generate and maintain a universal account number and account parameters for a user and associate the user’s account parameters with a new account. Applicant further asserts that, assuming arguendo the claims recite an abstract idea, they integrate the elements into a practical application. (Remarks, p. 11). Examiner respectfully disagrees. The claimed elements merely involve using generic computing components to implement the abstract idea by obtaining, storing, processing and communicating data. Applicant also asserts that the claims, either alone or in combination, constitute significantly more. (Remarks, p. 11). Examiner respectfully disagrees. The claims do not constitute significantly more as contemplated by the guidelines, such as an improvement in the functioning of a computer or technology. The Specification does not recite any such improvement. The Section 101 rejection is maintained.  

With respect to the Section 103 rejection, Applicant asserts that the cited references, Wehunt and Dobbins fail to disclose the features of the independent claims, (Remarks, p. 11).  Particularly, Applicant asserts that Wehunt does not teach “wherein the universal account number uniquely identifies the user and is independent of a current account of the user in a first Wehunt gleans information from a current account of a user for use in opening a new account, (Remarks, p. 12). However, that “current account” of a user is indeed associated with the universal account number of the user in a first financial institution, as disclosed by Applicant in the Specification (Par. 11 - The method may further include receiving instructions for closing the current account associated with the universal account number (UAN) of the user in the first financial institution.) In this regard, Applicant’s assertion that the parameters associated with the current account as described by Wehunt and Dobbins do not accurately represent the preferences of the user, (Remarks, pp 12 – 13), are not correct. The claimed “universal account number” is merely a label for an information file that is associated with a user, which contains the user’s bank account preferences. Presumably, old and new bank accounts of a user who is associated with a universal account number, are also associated with the universal account number / user and his bank account preferences. The universal bank account number associated with a user and his bank account preferences is used for improving bank account portability between a user’s accounts, as stated by Applicant in the first line of its disclosure (Abstract - A method, apparatus, and computer program product for improved account portability are provided). The Section 103 rejection is maintained 

Claim Rejections- 35 U.S.C § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended independent Claims 1, 11 and 20 and their respective dependent claims (2-5 and 8-10, 12-15, 19 and 22-23, 20 and 24-27) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being as being indefinite in that they are incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
Claims 1, 11 and 20 contain the phrase “associating, by identification circuitry of the computing device, a universal account number of a user with the request for a new account, …;” The claims presume that a universal account number of a user exists and can be associated with the request for a new account. Insofar as the claims do not address the scenario where a universal account number of a user may not exist and thus cannot be associated with the request for a new account, this renders the claims incomplete and indefinite. Dependent Claims 2-5 and 8-10, 12-15, 19 and 22-23, 20 and 24-27 are also indefinite because they fail to cure the deficiency. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-5, 8-15, 19-20, 22-27 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claims 11 – 15, 19 and 22 - 23 are directed to an apparatus for providing improved account portability, the apparatus comprising: communications circuitry. Insofar as Specification paragraph 0041 states that the circuitry may be software, the definition of circuitry is not clear.  The broadest reasonable interpretation in view of the state of the art can encompass software per se which is not statutory class of invention. Therefore Claim 11 is directed to non-statutory subject matter. Claim 11 and all of its dependent claims (12 – 19), which fail to remedy the problem, are rejected under 35 U.S.C. § 101.
Claims 1-5, 8-15, 19-20 and 22-27 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 5 and 8 - 10 are directed to a computer implemented method for improved account portability. Claims 11 – 15, 19 and 22 - 23 are not directed to a statutory class of invention as discussed above. Claims 20 and 24 – 27 are directed to a non-transitory computer-readable storage medium for using an apparatus to provide improved account portability. Therefore, on their face, claims 1- 5, 8 – 10, 20 and 24 – 27 are directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method for improved account portability, the method comprising: receiving, by a computing device, a request for a new account; associating, by identification circuitry of the computing device, a universal account number of a user with the request for the new account, wherein the universal account number uniquely identifies the user and is independent of a current account of the user in a first financial institution; obtaining, by the identification circuity of the computing device, one or more account parameters independently defined by the universal account number of the user; determining, by compatibility circuity of the computing device, one or more new account parameters associated with the new account, wherein at least one of the one or more new account parameters differs from the one or more account parameters independently defined by the universal account number of the user; and causing the new account to be opened with the one or more new account parameters. The abstract idea is the underlined portion of the claim shown above. The abstract idea recites associating a universal account number of a user with the user’s request for a new account,  determining parameters associated with the user’s universal account number and causing the new account to be opened with the parameters which amounts to concepts involving commercial interactions including business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 11and 20 recite an abstract idea for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method for improved account portability, the method comprising: receiving, by a computing device, a request for a new account; associating, by identification circuitry of the computing device, a universal account number of a user with the request for the new account, wherein the universal account number uniquely identifies the user and is independent of a current account of the user in a first financial institution; obtaining, by the identification circuity of the computing device, one or more account parameters independently defined by the universal account number of the user; determining, by compatibility circuity of the computing device, one or more new account parameters associated with the new account, wherein at least one of the one or more new account parameters differs from the one or more account parameters independently defined by the universal account number of the user; and causing the new account to be opened with the one or more new account parameters. The additional elements recited in the claim are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. The additional elements of Claims 11 and 20 do not integrate the abstract idea into a practical application for the same reasons.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the Claims 1, 11 and 20 add only instructions to implement the abstract idea with computer(s), processor(s), memory and software and fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 12 (identify universal account number for user from database or generate a new universal account number for user), Claims 3 and 13 (generate user profile for new universal account number), Claim 4 (receive account parameter(s) inputs associated with universal account number and populate account parameter(s) inputs into user profile), Claims 5 and 15 (receive account parameter(s) from a universal account number database), Claims 8 and 19 (request for new account comprises opening new account with second financial institution), Claim 9 (receiving instructions for closing current account in the first financial institution, authenticate instructions and causing account to be closed), Claim 10 (replace account parameter(s) associated with universal account number with new parameter(s)), Claim 14 (receive account parameter(s) inputs), Claim 22 (receive and authenticate instructions for closing current account, closing current account), Claim 23 (replace one or more parameters with one or more new account parameters), Claim 24 (query universal account number database and if no universal account number is identified for a user generate a new user account number), Claim 25 (generate a user profile associated with a new universal account number), Claim 26 (receive one or more account parameter inputs and populate the user profile with the inputs) and Claim 27 (receive one or more parameters from the universal account number database) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1-5, 8-15, 19-20 and 22-27 are not patent eligible.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 19-20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wehunt et al., US 8,793,174 B1, (“Wehunt”) in view of Dobbins, US 8,458,064 B1, (“Dobbins”).

Claim 1:
Wehunt teaches: 

A method for improved account portability, the method comprising: (See Wehunt, Col. 2, lines 11 - 13 (Embodiments of the invention relate to a system for transferring a customer's accounts from one or more financial institutions to another institution.))                                         

receiving, by a computing device, a request for a new account; (See Wehunt, Col. 4, lines 58 - 63 (A customer 102 contacts the new bank through either a Financial Institution branch 104 (by direct, in-person interaction between customer and branch or by
phone or fax with a branch), or a Call Center 106, or Internet Site 108 for the financial institution, to access a New Account Application 110.))

associating, by identification circuitry of the computing device, a universal account number of a user with the request for the new account, wherein the universal account number uniquely identifies the user and  * * * ; (See Wehunt, Col. 8, lines 60 - 63 (The ASK Application creates a User ID and password for the customer or the customer can log in without providing the data for a one-time evaluation only without monitoring (as explained herein).), (The User ID created by the system uniquely identifies the user (as would a user’s name, social security number, address or telephone number) and is associated with the user and his new account.))

obtaining, by the identification circuity of the computing device, one or more account parameters independently defined by the universal account number of the user; (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. Likewise, in some embodiments the ASK application gleans other information contained in an old bank account and sets up the new bank account accordingly.), Col. 3 lines 26 – 29, lines 38 – 40 (In some embodiments, the ASK Application allows customers (including vendors/merchants utilizing the application) to participate in identifying certain transactional services to be switched by the ASK Application. The ASK Application may accept customer input from any of the channels the ASK Application interfaces for information.))

determining, by compatibility circuity of the computing device, one or more new account parameters associated with the new account, wherein at least one of the one or more new account parameters differs from the one or more account parameters independently defined by the universal account number of the user; and (See Wehunt, Col. 3, lines 50 – 54, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application analyzes relationships and other information between the customer and products utilized by the customer. This allows the ASK Application to provide products and other services offered by the new institution. The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. For example, the Application may determine that a customer received only online bank statements from the old bank account and will facilitate the set-up the new bank account with this same service. The customer may first need to take some action such as accepting an electronic consent agreement.))

causing the new account to be opened with the one or more new account parameters. (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences.))

Wehunt does not disclose, however, Dobbins teaches:
is independent of a current account of the user in a first financial institution (See Dobbins, Claim 1 (A system for transferring electronic account information comprising: … an application unit which enables the user to select to transfer funds from the first account at the first account provider to the new account at the second account provider, wherein the first and second accounts are associated with different account providers; ….))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Wehunt discussed above, a step for transferring account information between independent accounts of a user, as taught by Dobbins. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of transferring account information between independent accounts of a user taught by Dobbins for transferring account information for associated accounts of a user taught by Wehunt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Further, since the claimed invention is merely a combination of old elements, Wehunt’s method of transferring account information for associated accounts of a user and Dobbin’s transferring account information between independent accounts of a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable 

Claim 2:
Wehunt and Dobbins teach each and every element of Claim 1 above.
Wehunt further teaches:
associating the universal account number with the new account request comprises: 
querying, by the identification circuitry of the computing device, a universal account number database; (See Wehunt, Col 4, line 65, Col. 5 lines 1-2 (The ASK Application 114 obtains the customer's old or prior account information by contacting a BrandX Call Center 124.), (A customer would be identified in the database through a unique identifier such as name, account number, social security number, address, telephone number.))

in response to querying the universal account number database, receiving a transmission from the universal account number database; (See Wehunt, Col. 5, lines 9 – 13 (If the old account information is masked or otherwise incomplete, the ASK Application 114 identifies the incomplete information and takes further steps as appropriate, such as prompting the customer to provide the complete information.))

in an instance in which the transmission from the universal account number database fails to identify the universal account number of the user, generating, by the identification circuitry, a new universal account number for the user, and (See Wehunt, Col. 8, lines 60 - 63 (The ASK Application creates a User ID and password for the customer or the customer can log in without providing the data for a one-time evaluation only without monitoring (as explained herein).), (The User ID created by the system uniquely identifies the user (as would a user’s name, social security number, address or telephone number) and is associated with the user and his new account.))

associating the new universal account number for the user with the new account request; and (See Wehunt, Col. 8, lines 60 - 63 (The ASK Application creates a User ID and password for the customer or the customer can log in without providing the data for a one-time evaluation only without monitoring (as explained herein).), (The User ID created by the system uniquely identifies the user (as would a user’s name, social security number, address or telephone number) and is associated with the user and his new account.))

in an instance in which the transmission from the universal account number database identifies the universal account number of the user, associating the universal account number of the user with the new account request. (See Wehunt, Col. 5, lines 17 – 19 (Once the ASK Application 114 has the account information from the BrandX financial institution, it updates the previously opened account at the new bank.))

Claim 3:
Wehunt and Dobbins teache each and every element of Claim 2 above.

Wehunt further teaches:

in response to generating the new universal account number for the user, generating a user profile associated with the new universal account number for the user. (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. The ASK application gleans information contained in an old bank account and sets up the new bank account accordingly.), Col. 2, lines 14 – 23 (The system facilitates the automatic transfer of account information and protocols from an old  account to a new account. The system leverages account aggregation functionality, inter-bank funds transfer capability, and alert functionality. Account aggregation refers to the consolidation of personal account data into a single view screen.))

Claim 4:
Wehunt and Dobbins teach each and every element of Claim 1 above.

Wehunt further teaches:

obtaining one or more account parameters independently defined by the universal account number of the user comprises: receiving, by input/output circuitry of the computing device, one or more account parameters inputs; and (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. Likewise, in some embodiments the ASK application gleans other information contained in an old bank account and sets up the new bank account accordingly.), Col. 3 lines 26 – 29, lines 38 – 40 (In some embodiments, the ASK Application allows customers (including vendors/merchants utilizing the application) to participate in identifying certain transactional services to be switched by the ASK Application. The ASK Application may accept customer input from any of the channels the ASK Application interfaces for information.))

populating, by the identification circuitry, the user profile with the one or more account parameters inputs. (See Wehunt, Col. 2, lines 14 – 23 (The system facilitates the automatic transfer of account information and protocols from an old bank account to a new bank account. The system leverages account aggregation functionality, inter-bank funds transfer capability, and alert functionality, among other things. Account aggregation refers to the consolidation of personal account data into a single view screen (generally within an internet browser) using aggregation technology.))

Claim 5:
Wehunt and Dobbins teach each and every element of Claim 1 above.
Wehunt does not expressly teach, however, Dobbins teaches:
obtaining the one or more account parameters further comprises receiving, by the identification circuitry, the one or more account parameters from a universal account number database. (See Dobbins, Col. 4, lines 40 – 50 (Data management system 13 may store various data and/or files regarding financial accounts maintained by first provider 12, such as the parameters, the relevant entities, the balance, and the account status of each account, for example. The system may manage data associated with accounts stored in an account database, which may in particular embodiments include creating, modifying, and deleting data files associated with accounts automatically or in response to data received from the one or more operator terminals 11 function modules 18, the accounts themselves, and/or the account holders.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Wehunt discussed above, a step for transferring account information between independent accounts of a user and a database of account parameters, as taught by Dobbins. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of transferring account information between independent accounts of a user taught by Dobbins for transferring account information for associated accounts of a user taught by Wehunt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Further, since the claimed invention is merely a combination of old elements, Wehunt’s method of transferring account information for associated accounts of a user and Dobbin’s transferring account information between independent accounts of a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable 

Claim 8:
Wehunt and Dobbins teach each and every element of Claim 1 above.
Wehunt further teaches:
the request for the new account comprises instructions for opening the new account with a second financial institution different from the first financial institution. (See Wehunt, Col. 4, lines 55 – 67 (FIG.1 illustrates a block diagram of the components of an
ASK system for transferring account information and protocols from a BrandX financial institution to a new bank or financial institution. A customer 102 contacts the new bank
to access a New Account Application 110.  The ASK Application 114 is used to
automatically transfer some or all of a customer's accounts from one or more previous financial institutions to the new bank.))

Claim 9:
Wehunt and Dobbins teach each and every element of Claim 8 above.
Wehunt further teaches:

receiving the request for the new account further comprises: 
receiving instructions for closing the current account in the first financial institution; (See Wehunt, Col 8, lines 7 – 12 (A customer comes to the new bank to open a new account and wants to close his or her account at BrandX financial institution (block 202).))

authenticating the instructions for closing the current account; and (See Wehunt, Col 8, lines 7 – 12 (A customer comes to the new bank to open a new account and wants to close his or her account at BrandX financial institution (block 202).))

causing the current account to be closed in the first financial institution. (See Wehunt, Col. 8, lines 20 – 23 (The new bank performs the normal account opening operations and offers to help the customer move and close out their BrandX bank accounts.), Col. 10, lines 16 – 18 (The ASK Application sends an alert to notify that it appears that all transactions have cleared the account and that it may be safe now to close the account.))

Claim 10:
Wehunt and Dobbins teach each and every element of Claim 1 above.
Wehunt further teaches:

replacing, by the identification circuitry of the computing device, the one or more account parameters independently defined by the universal account number with the one or more new account parameters associated with the new account. (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. For example, the Application may determine that a customer received only online bank statements from the old bank account and will facilitate the set-up the new bank account with this same service. The customer may first need to take some action such as accepting an electronic consent agreement.))

Claim 11:
Wehunt teaches:

An apparatus for providing improved account portability, the apparatus comprising: communications circuitry configured to: (See Wehunt, Col. 2, lines 11 - 13 (Embodiments of the invention relate to a system for transferring a customer's accounts from one or more financial institutions to another institution.))

receive a request for a new account; (See Wehunt, Col. 4, lines 58 - 63 (A customer 102 contacts the new bank through either a Financial Institution branch 104 (by direct, in-person interaction between customer and branch or by phone or fax with a branch), or a Call Center 106, or Internet Site 108 for the financial institution, to access a New Account Application 110.))

cause the new account to be opened with one or more new account parameters; . (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences.))

identification circuitry configured to: associate a universal account number of a user with the request for the new account, wherein the universal account number uniquely identifies the user and * * * ; and (See Wehunt, Col. 8, lines 60 - 63 (The ASK Application can create a User ID and password for the customer or the customer can log in without providing the data for a one-time evaluation only without monitoring (as explained herein).), (The User ID created by the system uniquely identifies the user (as would a user’s name, social security number, address or telephone number) and is associated with the user and his new account.))

obtain one or more account parameters independently defined by the universal account number of the user; and (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. Likewise, in some embodiments the ASK application gleans other information contained in an old bank account and sets up the new bank account accordingly.), Col. 3 lines 26 – 29, lines 38 – 40 (In some embodiments, the ASK Application allows customers (including vendors/merchants utilizing the application) to participate in identifying certain transactional services to be switched by the ASK Application. The ASK Application may accept customer input from any of the channels the ASK Application interfaces for information.))

compatibility circuity configured to determine the one or more new account parameters associated with the new account, wherein at least one of the one or more new account parameters differs from the one or more account parameters independently defined by the universal account number of the user. (See Wehunt, Col. 3, lines 50 – 54, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application analyzes relationships and other information between the customer and products utilized by the customer. This allows the ASK Application to provide products and other services offered by the new institution. The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. For example, the Application may determine that a customer received only online bank statements from the old bank account and will facilitate the set-up the new bank account with this same service. The customer may first need to take some action such as accepting an electronic consent agreement.))

Wehunt does not disclose, however, Dobbins teaches:
is independent of a current account of the user in a first financial institution; (See Dobbins, Claim 1 (A system for transferring electronic account information comprising: … an application unit which enables the user to select to transfer funds from the first account at the first account provider to the new account at the second account provider, wherein the first and second accounts are associated with different account providers; … .))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Wehunt discussed above, a step for transferring account information between independent accounts of a user, as taught by Dobbins. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of transferring account information between independent accounts of a user taught by Dobbins for transferring account information for associated accounts of a user taught by Wehunt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Further, since the claimed invention is merely a combination of old elements, Wehunt’s method of transferring account information for associated accounts of a user and Dobbin’s transferring account information between independent accounts of a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable 

Claim 12:
Wehunt and Dobbins teach each and every element of Claim 11 above.
Wehunt further teaches:

the identification circuitry is further configured to: query a universal account number database; (See Wehunt Col 4, line 65, Col. 5 lines 1-2 (The ASK Application 114 obtains the customer's old or prior account information by contacting a BrandX Call Center 124.), (A customer would be identified in the database through a unique identifier such as name, account number, social security number, address, telephone number.))

 in response to querying the universal account number database, receive a transmission from the universal account number database; (See Wehunt, Col. 5, lines 9 – 13 (If the old account information is masked or otherwise incomplete, the ASK Application 114 identifies the incomplete information and takes further steps as appropriate, such as prompting the customer to provide the complete information.))

in an instance in which the transmission from the universal account number database fails to identify the universal account number of the user, 
generate a new universal account number for the user, and (See Wehunt, Col. 8, lines 60 - 63 (The ASK Application creates a User ID and password for the customer or the customer can log in without providing the data for a one-time evaluation only without monitoring (as explained herein).), (The User ID created by the system uniquely identifies the user (as would a user’s name, social security number, address or telephone number) and is associated with the user and his new account.))

associate the new universal account number for the user with the new account request; and (See Wehunt, Col. 8, lines 60 - 63 (The ASK Application creates a User ID and password for the customer or the customer can log in without providing the data for a one-time evaluation only without monitoring (as explained herein).), (The User ID created by the system uniquely identifies the user (as would a user’s name, social security number, address or telephone number) and is associated with the user and his new account.))

in an instance in which the transmission from the universal account number database identifies the universal account number of the user, associate the universal account number of the user with the new account request. (See Wehunt, Col. 5, lines 17 – 19 (Once the ASK Application 114 has the account information from the BrandX financial institution, it updates the previously opened account at the new bank.))

Claim 13:
Wehunt and Dobbins teach each and every element of Claim 12 above.
Wehunt further teaches:

in response to generating a universal account number for the user, the identification circuitry is further configured to generate a user profile associated with the new universal account number for the user. (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. The ASK application gleans information contained in an old bank account and sets up the new bank account accordingly.), Col. 2, lines 14 – 23 (The system facilitates the automatic transfer of account information and protocols from an old  account to a new account. The system leverages account aggregation functionality, inter-bank funds transfer capability, and alert functionality. Account aggregation refers to the consolidation of personal account data into a single view screen.))

Claim 14:
Wehunt and Dobbins teach each and every element of Claim 12 above.
Wehunt further teaches:

input/output circuitry configured to receive one or more account parameter inputs. (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. Likewise, in some embodiments the ASK application gleans other information contained in an old bank account and sets up the new bank account accordingly.))

Claim 15:
Wehunt and Dobbins teach each and every element of Claim 11 above.
Wehunt further teaches:
the identification circuitry is further configured to receive the one or more account parameters from a universal account number database. (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. Likewise, in some embodiments the ASK application gleans other information contained in an old bank account and sets up the new bank account accordingly.))

Claim 19:
Wehunt and Dobbins teach each and every element of Claim 11 above.
Wehunt further teaches:
the request for the new account further comprises instructions for opening the new account with a second financial institution different from the first financial institution. (See Wehunt, Col. 4, lines 55 – 67 (FIG.1 illustrates a block diagram of the components of an ASK system for transferring account information and protocols from a BrandX financial institution to a new bank or financial institution. A customer 102 contacts the new bank to access a New Account Application 110.  The ASK Application 114 is used to automatically transfer some or all of a customer's accounts from one or more previous financial institutions to the new bank.))

Claim 20:
Wehunt teaches:

A non-transitory computer-readable storage medium for using an apparatus to provide improved account portability, the non-transitory computer-readable storage medium storing instructions that, when executed, cause the apparatus to: (See Wehunt, Col. 4, lines 1 – 36 (FIG. 1 and the following discussion provide a brief, general description of a suitable computing environment in which aspects of the invention can be implemented. Aspects and embodiments of the invention will be described in the general context of computer-executable instructions, such as routines executed by a general-purpose computer, e.g., a server or personal computer. The invention can be embodied in a special purpose computer or data processor that is specifically programmed, configured or constructed to perform one or more of the computer-executable instructions explained in detail below.))

receive a request for a new account; (See Wehunt, Col. 4, lines 58 - 63 (A customer 102 contacts the new bank through either a Financial Institution branch 104 (by direct, in-person interaction between customer and branch or by phone or fax with a branch), or a Call Center 106, or Internet Site 108 for the financial institution, to access a New Account Application 110.))

associate a universal account number of a user with the request for the new account user, wherein the universal account number uniquely identifies the user and  * * * ; (See Wehunt, Col. 8, lines 60 - 63 (The ASK Application can create a User ID and password for the customer or the customer can log in without providing the data for a one-time evaluation only without monitoring (as explained herein).), (The User ID created by the system uniquely identifies the user (as would a user’s name, social security number, address or telephone number) and is associated with the user and his new account.))

obtain one or more account parameters independently defined by the universal account number of the user; (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. Likewise, in some embodiments the ASK application gleans other information contained in an old bank account and sets up the new bank account accordingly.), Col. 3 lines 26 – 29, lines 38 – 40 (In some embodiments, the ASK Application allows customers (including vendors/merchants utilizing the application) to participate in identifying certain transactional services to be switched by the ASK Application. The ASK Application may accept customer input from any of the channels the ASK Application interfaces for information.))

determine one or more new account parameters associated with the new account, wherein at least one of the one or more new account parameters differs from the one or more account parameters independently defined by the universal account number of the user; and (See Wehunt, Col. 3, lines 50 – 54, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application analyzes relationships and other information between the customer and products utilized by the customer. This allows the ASK Application to provide products and other services offered by the new institution. The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. For example, the Application may determine that a customer received only online bank statements from the old bank account and will facilitate the set-up the new bank account with this same service. The customer may first need to take some action such as accepting an electronic consent agreement.))

cause the new account to be opened with the one or more new account parameters. (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences.))

Wehunt does not disclose, however, Dobbins teaches:
is independent of a current account of the user in a first financial institution; (See Dobbins, Claim 1 (A system for transferring electronic account information comprising: … an application unit which enables the user to select to transfer funds from the first account at the first account provider to the new account at the second account provider, wherein the first and second accounts are associated with different account providers; … .))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Wehunt discussed above, a step for transferring account information between independent accounts of a user, as taught by Dobbins. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of transferring account information between independent accounts of a user taught by Dobbins for transferring account information for associated accounts of a user taught by Wehunt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Further, since the claimed invention is merely a combination of old elements, Wehunt’s method of transferring account information for associated accounts of a user and Dobbin’s transferring account information between independent accounts of a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable 

Claim 22:
Wehunt and Dobbins teach each and every element of Claim 19 above.
Wehunt further teaches:
the communications circuitry is further configured to: receive instructions for closing the current account in the first financial institution; authenticating the instructions for closing the current account; and causing the current account to be closed in the first financial institution. (See Wehunt, Col. 8, lines 20 – 23 (The new bank performs the normal account opening operations and offers to help the customer move and close out their BrandX bank accounts.), Col. 10, lines 16 – 18 (The ASK Application sends an alert to notify that it appears that all transactions have cleared the account and that it may be safe now to close the account.))

Claim 23:
Wehunt and Dobbins teach each and every element of Claim 11 above.
Wehunt further teaches:
the identification circuitry is further configured to replace the one or more account parameters independently defined by the universal account number with the one or more new account parameters associated with the new account. (See Wehunt, Col. 3, lines 50 – 54, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application analyzes relationships and other information between the customer and products utilized by the customer. This allows the ASK Application to provide products and other services offered by the new institution. The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. For example, the Application may determine that a customer received only online bank statements from the old bank account and will facilitate the set-up the new bank account with this same service. The customer may first need to take some action such as accepting an electronic consent agreement.))

Claim 24:
Wehunt and Dobbins teach each and every element of Claim 20 above.
Wehunt further teaches:
query a universal account number database; (See Wehunt, Col 4, line 65, Col. 5 lines 1-2 (The ASK Application 114 obtains the customer's old or prior account information by contacting a BrandX Call Center 124.), (A customer would be identified in the database through a unique identifier such as name, account number, social security number, address, telephone number.))

in response to querying the universal account number database, receive a transmission from the universal account number database; (See Wehunt, Col. 5, lines 9 – 13 (If the old account information is masked or otherwise incomplete, the ASK Application 114 identifies the incomplete information and takes further steps as appropriate, such as prompting the customer to provide the complete information.))

in an instance in which the transmission from the universal account number database fails to identify the universal account number of the user, generate a new universal account number for the user, and associated the new universal account number for the user with the new account request; and (See Wehunt, Col. 8, lines 60 - 63 (The ASK Application creates a User ID and password for the customer or the customer can log in without providing the data for a one-time evaluation only without monitoring (as explained herein).), (The User ID created by the system uniquely identifies the user (as would a user’s name, social security number, address or telephone number) and is associated with the user and his new account.))

in an instance in which the transmission from the universal account number database identifies the universal account number of the user, associated the universal account number of the user with the new account request. (See Wehunt, Col. 5, lines 17 – 19 (Once the ASK Application 114 has the account information from the BrandX financial institution, it updates the previously opened account at the new bank.))

Claim 25:
Wehunt and Dobbins teach each and every element of Claim 24 above.
Wehunt further teaches:
in response to generating the new 7 of 13Reply to Office Action of November 9, 2020 universal account number for the user, generate a user profile associated with the new universal account number for the user. (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. The ASK application gleans information contained in an old bank account and sets up the new bank account accordingly.), Col. 2, lines 14 – 23 (The system facilitates the automatic transfer of account information and protocols from an old  account to a new account. The system leverages account aggregation functionality, inter-bank funds transfer capability, and alert functionality. Account aggregation refers to the consolidation of personal account data into a single view screen.))

Claim 26:
Wehunt and Dobbins teach each and every element of Claim 20 above.
Wehunt further teaches:
receive one or more account parameters inputs; and (See Wehunt, Col. 3, lines 65 – 67, Col 4, lines 1 - 15 (The ASK Application may determine account set-up preferences for a customer, and facilitate the set-up of a new account based upon these preferences. Likewise, in some embodiments the ASK application gleans other information contained in an old bank account and sets up the new bank account accordingly.), Col. 3 lines 26 – 29, lines 38 – 40 (In some embodiments, the ASK Application allows customers (including vendors/merchants utilizing the application) to participate in identifying certain transactional services to be switched by the ASK Application. The ASK Application may accept customer input from any of the channels the ASK Application interfaces for information.))

populate the user profile with the one or more account parameters inputs.  (See Wehunt, Col. 2, lines 14 – 23 (The system facilitates the automatic transfer of account information and protocols from an old bank account to a new bank account. The system leverages account aggregation functionality, inter-bank funds transfer capability, and alert functionality, among other things. Account aggregation refers to the consolidation of personal account data into a single view screen (generally within an internet browser) using aggregation technology.))

Claim 27:
Wehunt and Dobbins teach each and every element of Claim 20 above.
Wehunt does not expressly teach, however, Dobbins teaches:
to receive the one or more account parameters from a universal account number database. (See Dobbins, Col. 4, lines 40 – 50 (Data management system 13 may store various data and/or files regarding financial accounts maintained by first provider 12, such as the parameters, the relevant entities, the balance, and the account status of each account, for example. The system may manage data associated with accounts stored in an account database, which may in particular embodiments include creating, modifying, and deleting
data files associated with accounts automatically or in response to data received from the one or more operator terminals 11 function modules 18, the accounts themselves, and/or the account holders.))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Wehunt discussed above, a step for transferring account information between independent accounts of a user and a database of account parameters, as taught by Dobbins. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of transferring account information between independent accounts of a user taught by Dobbins for transferring account information for associated accounts of a user taught by Wehunt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Further, since the claimed invention is merely a combination of old elements, Wehunt’s method of transferring account information for associated accounts of a user and Dobbin’s transferring account information between independent accounts of a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable 

Conclusion

The following references listed in the Notice of References Cited, although not expressly cited herein, are hereby made a part of the record: Churi et al., US 2009/0070289 A1; Johnston et al., US 2015/0142660 A1; Routson et al., US 2007/0192122 A1; Steele et al., US 7,742,986 B2; Mendez et al., US 10,956971 B2; 5 Steps to Activate Universal Account Number, The Economic Times, 28 June 2015; and Kumar, Jitendra, January 2012, Bank Account Number Portability (BANP) in India, Bankers' Conference 2012, Conference Papers Pages 215-222.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        9/9/2021